Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-5, drawn to “…a review interface wherein a health stakeholder may provide a product recommendation and feedback to create a product evaluation information; a product evaluation module…analyze the product evaluation information and the product recommendation information to recommend a medical product for a patient…”, classified in g06q30/0241. 
II. Claim 6-11, drawn to “aggregating a set of metical product recommendations…; evaluating…based on a set of parameters, wherein the set of parameters relate to the medical product, the set of medical product recommendations, and a patient’s disease to create a product evaluation information; ...machine learning algorithm to  and recommendation information to create a product recommendation index; recommending a medical product based on the product recommendation index…” classified in g06q30/0241.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as “aggregating a set of metical product recommendations…; evaluating…based on a set of parameters, wherein the set of parameters relate to the medical product, the set of medical product recommendations, and a patient’s disease to create a product evaluation information; ...machine learning algorithm to  and recommendation information to create a product recommendation index; recommending a medical product based on the product recommendation index…”.  See MPEP § 806.05(d). Examiner finds that Group II recites a combination requiring different information to create additional parameter’s/requirements as to what is used to create a recommendation. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Per MPEP 808.02: 
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.
	A phone call was made to Applicant’s representative the week of 3/6/22, however no election resulted. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622